Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“receiving the natural language search query;
determining, using natural language processing, that the natural language search query comprises a plurality of terms or phrases, each term or phrase of the plurality of terms or phrases is associated with a respective term type;
determining, based on a grammatical structure, a first term type associated with a first term or phrase of the plurality of terms or phrases and a second term type associated with a second term or phrase of the plurality of terms or phrases, wherein the first term type is different than the second term type;
performing a first search for the first term or phrase in a public domain and a second search for the second term or phrase in the public domain;
determining a relation score between the first term or phrase and the second term or phrase based on the first search and the second search a search for the first term or phrase and the second term or phrase;
based on the determined relation score, interpreting the natural language search query including the first term or phrase and the second term or phrase, in a context of the first term type;

retrieving search results based on the interpreted natural language search query; and
generating for display the search results.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152